Citation Nr: 0021943	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-05 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to an initial rating greater than 10 percent 
for xerotic dermatitis.


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


INTRODUCTION

The veteran had active military service from July 1979 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Wichita, Kansas.  The issues on appeal were before 
the Board in January 1999, at which time the case was 
remanded for development.


FINDINGS OF FACT

1. The claim for service connection for a left ankle 
disability is not plausible.

2.  Xerotic dermatitis, if present, is not shown to involve 
an exposed or extensive area.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left ankle 
disability is not well-grounded. 38 U.S.C.A. § 5107 (West 
1991).

2.  An evaluation greater than 10 percent for xerotic 
dermatitis is not warranted.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Code 
7813-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Left Ankle

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1991). Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
3.303(b) (1999).  This rule does not mean that any 
manifestation in service will permit service connection.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C.A. § 5107(a); see Carbino v. Gober, 10 Vet. App. 507, 
509 (1997), aff'd, 168 F.3d 32 (Fed. Cir. 1999). The Board's 
determination of whether a claim is well grounded is a matter 
of law that this Court reviews de novo. Hensley v. West, 212 
F.3d 1255, 1258 (Fed. Cir. 2000) (explaining this Court's de 
novo review authority); Grivois v. Brown, 6 Vet. App. 136, 
139 (1994). However, the Board's factual determinations on 
this question will be given substantial deference and 
reviewed under the "clearly erroneous" standard. 38 U.S.C. § 
7261(a)(4); see Hensley, supra. To be well grounded, a claim 
must be accompanied by supportive evidence and such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible." Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (quoting 38 U.S.C. § 5107(a)). A well-
grounded claim generally requires (1) medical evidence 
(diagnosis) of a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting the 
definition of a well-grounded claim set forth in Caluza, 
supra). Where the determinative issue involves medical 
causation, competent medical evidence is required for the 
claim to be well grounded. See Grivois v. Brown, 6 Vet. App. 
136 (1994). This burden may not be met by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions. See Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Grivois, supra.


Analysis

Service medical records disclose that the veteran sought 
treatment in January 1982 for left ankle sprain resulting 
from a sports injury; X-ray studies of the ankle were 
negative for any abnormalities.  Periodic examinations from 
June 1982 to August 1992 were negative for any complaints, 
finding or diagnosis pertaining to the veteran's ankles. At 
his September 1996 retirement examination the veteran 
reported a history of bilateral ankle pain, but clinical 
examination of the ankles was negative.

The veteran was afforded a VA examination in March 1997, at 
which time he reported sustaining multiple ankle sprains in 
service.  He reported that he currently experienced bilateral 
ankle weakness and occasional ankle swelling and stiffness.  
On physical examination the veteran's gait was normal and his 
reflexes were intact.  He exhibited full range of ankle 
motion without apparent evidence of redness, swelling or 
increased warmth.  The veteran was diagnosed with chronic 
bilateral ankle pain without X-ray evidence of bony change. 
The report of an examination in May 1999 conducted by Spencer 
D. Greendyke, M.D., primarily concerns the veteran's right 
ankle condition.

At the time of a subsequent VA examination in August 1999, 
clinical findings pertaining to the left ankle included some 
laxity and minimal limitation of motion. X-rays of the left 
ankle disclosed no abnormality, and no left ankle condition 
was diagnosed. 

No medical opinion or other competent medical evidence has 
been submitted to establish a relationship between the one 
documented incident of left ankle strain in service in 1982 
and any current left ankle pathology. The Board observes that 
although the VA examiner specifically discussed and diagnosed 
a right ankle condition, no mention was made of a current 
chronic left ankle condition. Accordingly, in the absence of 
the required medical nexus linking a present left ankle 
disability to the January 1982  trauma or otherwise to 
military service, the claim for service connection is not 
well-grounded and is denied on that basis. 38 U.S.C.A. 
§ 5107; Caluza, Epps.


Initial rating - Xerotic Dermatitis

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Xerotic dermatitis is rated analogous to eczema as follows:

With ulceration or extensive exfoliation or crusting, and 
systemic or 
nervous manifestations, or exceptionally repugnant - 50 
percent.
With exudation or itching constant, extensive lesions, or 
marked disfigurement - 30 percent.
With exfoliation, exudation or itching, if involving an 
exposed 
surface or extensive area -10 percent.
With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed 
surface or small area - 0 percent.
38 C.F.R. § 4.118, Code 7813-7806.


Analysis

Initially, the Board finds that the veteran's claims for a 
higher initial rating is well-grounded within the meaning of 
38 U.S.C.A. 5107. Because the claim is well grounded, VA has 
a duty to assist in the development of facts pertinent to 
those claims.  38 U.S.C.A. 5107(a).  Consistent with such 
duty, the veteran was afforded VA medical examinations in 
March 1997, August 1999, and September 1999.  The Board finds 
that the examination reports contain sufficient information 
to rate the veteran's disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, as the veteran has not identified any 
outstanding relevant evidence which may support his claim, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the veteran as mandated by 38 U.S.C.A. § 5107(a).

The veteran contends that the evaluation currently assigned 
his skin disability does not accurately reflect the severity 
of that disability.

The record reflects that the veteran was afforded a VA 
examination in March 1997, at which time he reported that he 
initially developed a rash in service involving his hands, 
but that this rash currently affects his chest area.  He 
indicated that although he did not currently have a rash, he 
still had some itching in the flank area.  On physical 
examination xerotic changes of the lateral areas of the 
chest, bilaterally, were identified and the veteran was 
diagnosed with xerotic dermatitis.

In his March 1998 Substantive Appeal the veteran reported 
that he had experienced a constant rash for the prior six 
months.  He also reported that his rash continually itches 
and that he has received recent treatment for his skin 
disability.

When again examined on behalf on the VA in August 1999, there 
were no signs of xerotic dermatitis, only areas on his leg 
that he had scratched and become urticated. In September 
1999, another VA examiner agree that there was no evidence of 
a recurrent urticarial skin rash. The veteran was said to be 
currently asymptomatic as far as the service-connected skin 
condition was concerned. That being the case, it is clear 
that the criteria for an evaluation in excess of 10 percent 
have not been met or approximated. The xerotic changes noted 
in March 1997 involved only the lateral areas of the chest; 
no exudation or itching constant, extensive lesions, or 
marked disfigurement was reported. Accordingly, the claim for 
an initial evaluation greater than 10 percent is denied. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Code 7813-7806.


 

ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to an initial rating greater than 10 percent for 
xerotic dermatitis is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


